               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                        ABINGDON DIVISION

MARIANNE M. ANDES ESTATE, ET                     )
AL.,                                             )
                                                 )   Case No. 1:19CV00005
                                                 )
                  Plaintiffs,                    )   OPINION AND ORDER
v.                                               )
                                                 )   By: James P. Jones
                                                 )   United States District Judge
UNITED STATES OF AMERICA,                        )
                                                 )
                 Defendant.                      )

      Roy L. Andes, Pro Se Plaintiff; Sara Bugbee Winn, Assistant United States
Attorney, Roanoke, Virginia, for United States.

        In this civil action under the Federal Tort Claims Act, a pro se plaintiff

alleges that a doctor and two technologists employed by the U.S. Department of

Veterans Affairs (“VA”) committed medical malpractice while treating his wife at

VA facilities in Virginia and Tennessee. The government has moved to dismiss

the Complaint because the plaintiff failed to file a certificate of good faith, as

required by Tennessee law governing medical malpractice claims. For the reasons

that follow, I will partially grant the Motion to Dismiss and dismiss the claim

regarding alleged malpractice in Tennessee. However, the claim regarding alleged

malpractice in Virginia will not be dismissed.
                                           I.

      The Complaint alleges the following facts, which I must accept as true for

the purpose of deciding the Motion to Dismiss. 1

      On June 10, 2016, Marianne M. Andes had an appointment with Dr. Lillian

Burke at the VA’s Community Based Outpatient Clinic (“CBOC”) in Bristol,

Virginia. Roy L. Andes, Mrs. Andes’ husband and a plaintiff in this case, also

attended the appointment, which was Mrs. Andes’ first with Dr. Burke. During the

appointment, Dr. Burke reviewed Mrs. Andes’ general health issues, which

included high blood pressure, diabetes, and stage four kidney disease.

      On July 8, 2016, Mrs. Andes had a second appointment with Dr. Burke at

the Bristol CBOC, which Mr. Andes also attended. At the start of the appointment,

Dr. Burke stated that she wanted to order an MRI scan for Mrs. Andes. Mr. Andes

asked Dr. Burke whether the MRI scan would be with or without contrast dye, and

Dr. Burke responded that it would be done both with and without the dye. Mr. and

Mrs. Andes both informed Dr. Burke that Mrs. Andes could not have the scan with

contrast dye because of her age and health issues, particularly her kidney disease.

However, Dr. Burke stated that using contrast dye would not pose any risk. Mr.


      1
          I have considered the facts set out in both the Complaint and its attachments.
E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 637 F.3d 435, 448 (4th Cir. 2011)
(“In deciding whether a complaint will survive a motion to dismiss, a court evaluates the
complaint in its entirety, as well as documents attached or incorporated into the
complaint.”).
                                           -2-
Andes asked Mrs. Andes about undergoing the MRI scan without contrast dye, to

which Mrs. Andes agreed. Mr. Andes then told Dr. Burke that they would proceed

with the scan, but without contrast dye. Dr. Burke did not respond verbally, but to

Mr. Andes, she seemed to agree.

          On July 13, 2016, Mr. Andes received a letter from Dr. Burke with results

from lab work done for Mrs. Andes on July 8. In the letter, Dr. Burke stated that

Mrs. Andes should see a kidney specialist and that she had arranged for Mrs.

Andes to have an ultrasound of her kidneys. Mr. Andes alleges that Dr. Burke was

aware of Mrs. Andes’ stage four kidney disease at the time of the lab results and

letter.

          Mrs. and Mr. Andes went to the James H. Quillen Veterans Affairs Medical

Center (“the VAMC”), located in Johnson City, Tennessee, on August 22, 2016,

for Mrs. Andes’ MRI scan. During the procedure, an MRI technologist, Kristi

Street, approached Mr. Andes in the waiting room and told him that Dr. Chris

Payne wanted to speak with him. Dr. Payne told Mr. Andes, “[W]e have made a

terrible mistake — We have put something in your wife’s body that will stay there

for the rest of her life.” Compl. 6, ECF No. 2. Mr. Andes asked how this had

happened, and Dr. Payne told him that they had not been able to find Mrs. Andes’

records. Dr. Payne told them that the contrast dye would bind to Mrs. Andes’

organs and cells in a short amount of time but that after two years, her risk of


                                          -3-
developing nephrogenic systemic fibrosis would be slight, and VA would pay for

her to see a dermatologist and nephrologist for two years.

      Shortly after the MRI scan, Mr. and Mrs. Andes received a letter showing

that the scan had been done with and without contrast dye, and the contrast media

was gadolinium. Dr. Burke also called Mrs. Andes and stated, among other things,

“I probably should not have ordered the contrast, but I didn’t know the VA’s

protocol.” Compl. Attach. 3, at 4, ECF No. 2-3.

      Within two weeks of the MRI scan, Mrs. Andes began having pain in her

head and body, her skin turned red and was itchy and burning, and her body began

to take on fluids and swell. Mr. Andes took her to the emergency room at the

VAMC on September 6, 2016, but they did not have a room for her, and Mr. and

Mrs. Andes went home that day.          On September 8, they returned for an

appointment with Dr. David Joseph, a nephrologist.2 During the appointment,

Mrs. Andes had a possible heart attack. Dr. Joseph admitted her, and between

September 8 and September 14, doctors at the VAMC treated her for fluid

retention, removing 40 to 50 pounds of excess fluid.         She also developed

congestive heart failure during this time. Mrs. Andes returned home with Mr.



      2
         The Complaint states that these visits occurred in October; however, the
attachments to the Complaint and other facts in it suggest that they occurred in
September.

                                        -4-
Andes on or around September 14, and from that time, Mr. Andes worked with Dr.

Joseph to manage her symptoms and medications.

      On October 25, 2016, Mr. Andes requested copies of all of Mrs. Andes’

medical records. Among these records, Mr. Andes received a copy of a work order

that Dr. Burke had entered on July 8, after the appointment with Mrs. Andes. The

work order requested an MRI scan with and without contrast dye. The records also

included a MRI screening questionnaire that Mrs. Andes had completed on the day

of the MRI scan. On the questionnaire, Mrs. Andes had indicated that she had

kidney disease and allergies to contrast media. Kristi Street, the MRI technologist

working with Mrs. Andes, had signed the form, attesting that she had reviewed it

with Mrs. Andes.

      By March of 2017, Mrs. Andes’ health was deteriorating rapidly. She was

admitted to a local hospital on March 20, and on March 22, doctors advised Mr.

Andes that they could not do anything more for her. Mrs. Andes passed away on

March 23, 2017.

      Mr. Andes, proceeding pro se as the spouse and personal representative of

the Estate of Marianne M. Andes, filed the present Complaint against the United

States under the Federal Tort Claims Act (“FTCA”). He alleges that Dr. Burke

was negligent in ordering the MRI scan with contrast dye in light of her knowledge

of Mrs. Andes’ kidney disease, and that MRI technologists Krista Street and Kayla


                                        -5-
Rosenbaum were negligent in conducting the procedure with contrast dye in light

of Mrs. Andes’ responses to the MRI screening questionnaire and without

obtaining Mrs. Andes’ informed consent to administering the contrast dye. Mr.

Andes also alleges that Dr. Burke and registered nurse Beverly Chulik created false

medical records to minimize or cover up their conduct. The United States has

moved to dismiss the Complaint, arguing that Mr. Andes has not satisfied the

requirements for medical malpractice actions under Tennessee law. The Motion to

Dismiss is ripe for decision.3

                                          II.

      Federal courts do not have jurisdiction over actions against the United States

unless Congress has expressly waived the United States’ sovereign immunity. See

United States v. Sherwood, 312 U.S. 584, 586–87 (1941). The FTCA waives the

United States’ sovereign immunity and makes the government liable for tort claims

“in the same manner and to the same extent as a private individual under like

circumstances.” 28 U.S.C. § 2674. The government’s liability is to be determined

“in accordance with the law of the place where the act or omission occurred.” 28

U.S.C. § 1346(b). Thus, “[t]he statute permits the United States to be held liable in

tort in the same respect as a private person would be liable under the law of the


      3
          I will dispense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument would not
significantly aid the decisional process.
                                          -6-
place where the act occurred.” Medina v. United States, 259 F.3d 220, 223 (4th

Cir. 2001).

      Mr. Andes has alleged negligent acts by Dr. Burke, which occurred in

Virginia, and by technologists Street and Rosenbaum, which occurred in

Tennessee. In its Motion to Dismiss, the government addresses only the alleged

acts that occurred in Tennessee. However, I will consider both in evaluating the

Complaint.

      Federal pleading standards require that a complaint contain a “short and

plain statement of the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). In order to survive a motion to dismiss, the complaint must “state[]

a plausible claim for relief” that “permit[s] the court to infer more than the mere

possibility of misconduct” based upon its “judicial experience and common sense.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). In evaluating a pleading, the court

accepts as true all well-pled facts and construes those facts in the light most

favorable to the plaintiff. Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591

F.3d 250, 255 (4th Cir. 2009).       A complaint does not need detailed factual

allegations to survive a motion to dismiss; however, it must have more than labels

and conclusions or a recitation of the elements of the cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 554, 555 (2007).




                                         -7-
                                             A.

       As the government asserts, Tennessee law governs the claim regarding

Street and Rosenbaum’s alleged actions performing Mrs. Atkins’ MRI scan at the

VAMC, located in Tennessee In Tennessee, civil actions alleging that a health

care provider caused an injury while providing or failing to provide health care

services are governed by the Tennessee Health Care Liability Act (“THCLA”).

See T.C.A. §§ 29-26-101, 29-26-115. Under the THCLA, to prevail on such a

claim, plaintiffs must prove:

       (1) The recognized standard of acceptable professional practice in
       the profession and the specialty thereof, if any, that the defendant
       practices in the community in which the defendant practices or in a
       similar community at the time the alleged injury or wrongful action
       occurred;

       (2) That the defendant acted with less than or failed to act with
       ordinary and reasonable care in accordance with such standard; and

       (3) As a proximate result of the defendant’s negligent act or
       omission, the plaintiff suffered injuries which would not otherwise
       have occurred.

T.C.A. § 29-26-115(a).

       In addition, in any medical malpractice action in which expert testimony is

required, plaintiffs must file a certificate of good faith with their complaint. 4


       4
          This certificate of good faith must state that the plaintiff has consulted with one
or more experts who have provided a signed written statement confirming that they are
competent to express an opinion in the case and that they believe there is a good faith
basis to maintain the action. T.C.A. § 29-26-122(a).
                                            -8-
T.C.A. § 29-26-122. “In health care liability actions, such as this one, expert proof

is required to establish the recognized standard of acceptable professional practice

in the profession, unless the claim falls within the ‘common knowledge’ exception

. . . .” Ellithorpe v. Weismark, 479 S.W.3d 818, 829 (Tenn. 2015). The common

knowledge exception typically applies in cases of “unusual injuries such as a

sponge or needle being left in the patient’s abdomen following surgery or where

the patient’s eye is cut during the performance of an appendectomy.” Seavers v.

Methodist Med. Ctr. of Oak Ridge, 9 S.W.3d 86, 92 (Tenn. 1999).

      If a certificate of good faith is required and is not filed with the complaint,

the complaint must be dismissed, unless the failure was because the health care

provider did not timely provide copies of the plaintiff’s records, or other

extraordinary cause. T.C.A. § 29-26-122(a). A plaintiff’s pro se status does not

constitute extraordinary cause, as “the courts must not excuse pro se litigants from

complying with the same substantive and procedural rules that represented parties

are expected to observe.” Brandon v. Williamson Med. Ctr., 343 S.W.3d 784, 790

(Tenn. Ct. App. 2010) (internal quotation marks and citation omitted) (finding that

the plaintiff’s pro se status did not excuse her failure to timely file a certificate of

good faith). Dismissal for failure to file a certificate of good faith must be with

prejudice. T.C.A. § 29-26-122(c); Myers v. AMISUB (SFH), Inc., 382 S.W.3d 300,

311–12 (Tenn. 2012).


                                          -9-
      I find that Mr. Andes’ claim regarding Street and Rosenbaum’s alleged

actions before and during Mrs. Atkins’s MRI scan do not fall within the common

knowledge exception to the general requirement of expert proof in health care

liability actions. Street and Rosenbaum’s actions in response to the information in

Mrs. Andes’ MRI screening questionnaire and before the MRI scan in general are

not so commonly known to be negligent as is a sponge or needle being left in a

patient following surgery. Thus, expert proof is required in this case, and under the

THCLA, Mr. Andes must have filed a certificate of good faith with his Complaint.

Mr. Andes has not filed a certificate of good faith, nor has he shown that his failure

to do so was because of delay by the health care provider or any other

extraordinary cause. Accordingly, I must dismiss the claim arising out of Street

and Rosenbaum’s actions at VAMC with prejudice.

      In doing so, I echo the court in Litton v. Wellmont Health Systems and

recognize that dismissal with prejudice for failure to file a certificate of good faith

is a harsh result. No. 2:11-CV-257, 2012 WL 4372375, at *4 (E.D. Tenn. Sept. 24,

2012). However, I must follow the law of Tennessee in this case.

                                          B.

      As for the claim regarding Dr. Burke’s alleged conduct at the Bristol CBOC,

Virginia law applies. In Virginia, any tort action for personal injuries or wrongful

death based on health care services rendered, or which should have been rendered,


                                         -10-
by a health care provider to a patient is governed by the Virginia Medical

Malpractice Act (“VMMA”). Va. Code Ann. § 8.01-581.1. “Under the VMMA,

every complaint that asserts a medical malpractice claim ‘shall be deemed a

certification that the plaintiff has obtained from an expert . . . a written opinion

signed by an expert witness.’” Sowers v. United States, 141 F. Supp. 3d 471, 477

(E.D. Va. 2015) (quoting Va. Code Ann. § 8.01-20.1). “Specifically, the complaint

certifies that the expert opinion states that ‘based upon a reasonable understanding

of the facts, the defendant . . . deviated from the applicable standard of care and the

deviation was a proximate cause of the injuries claimed.’” Id. (quoting Va. Code

Ann. § 8.01-20.1).

      The plaintiff need not file any certification with the complaint; rather, upon

written request by a defendant and within ten days of the request, the plaintiff must

provide the defendant with a certification form that affirms that the plaintiff had

obtained the expert opinion when service was requested. Va. Code Ann. § 8.01-

20.1. If the plaintiff did not obtain a necessary certifying expert opinion at the time

the plaintiff requested service of process, the court shall impose sanctions and may

dismiss the case with prejudice. Id.

      Here, the government’s Motion to Dismiss does not address Mr. Andes’

allegations regarding Dr. Burke’s conduct in Virginia, and there is no evidence that




                                         -11-
it has requested a certification form from Mr. Andes or that he has failed to provide

one. Accordingly, it is not appropriate to dismiss the claim regarding Dr. Burke.

                                           C.

         With respect to Mr. Andes’ claim that Dr. Burke and Chulik falsified

portions of his wife’s medical records, this claim falls under an exception to the

FTCA’s waiver of the government’s sovereign immunity, and thus the court does

not have jurisdiction over it. See Huff v. U. S. Dept. of Army, 508 F. Supp. 2d 459,

465 (D. Md. 2007) (finding that the court lacked jurisdiction under the FTCA over

the plaintiff’s claim that his military records had been tampered with).          The

jurisdictional grant provided by the FTCA does not extend to claims arising out of

misrepresentation or deceit. 28 U.S.C. § 2680(h). Accordingly, I must dismiss this

claim.

                                           D.

         As a final matter, I note that Mr. Andes has brought the present Complaint in

the name of the Estate of Marianne M. Andes and in his own name, as the spouse

and personal representative of the Estate of Marianne M. Andes. On behalf of the

estate as its personal representative, he seeks monetary damages for Mrs. Andes’

mental and physical pain and suffering, emotional distress, and loss of enjoyment

of life. On behalf of himself as her spouse, he seeks monetary damages for his




                                          -12-
own physical and mental pain and suffering, emotional distress, services rendered

in caring for Mrs. Andes, loss of enjoyment of life, and loss of consortium.

          Under Virginia law, a decedent’s personal representative may bring an

action on behalf of the decedent’s beneficiaries to recover damages caused by the

wrongful act or neglect of another. Va. Code Ann. § 8.01-50. Such an action must

be brought by and in the name of the personal representative. Id. However, the

personal representative may not file the action without a lawyer if there are other

beneficiaries or creditors of the estate. Kone v. Wilson, 630 S.E.2d 744, 746 (Va.

2006) (holding that a personal representative could not proceed pro se because the

personal representative’s right to bring a wrongful death action existed only to

permit him to prosecute the cause of action belonging to the decedent’s

beneficiaries, and not to maintain any cause of action personal to him); see also

Witherspoon v. Jeffords Agency, Inc., 88 F. App’x 659, 659 (4th Cir. 2004)

(unpublished) (remanding to the district court a pro se personal representative’s

appeal of the district court’s dismissal of the case to determine whether the

personal representative was a beneficiary of the estate and whether there were

other beneficiaries and creditors involved). Accordingly, for Mr. Andes to proceed

without a lawyer as the personal representative of Mrs. Andes’ estate, Mr. Andes

must be the sole beneficiary of the estate, and there must not be any creditors of the

estate.


                                         -13-
      In addition, in an action under Virginia law seeking to recover for the

wrongful death of a married woman, no action for such injury, expenses, or loss of

services or consortium can be maintained by the husband. Va. Code Ann. § 55-36.

Accordingly, Mr. Andes may not maintain an individual action as the spouse of

Mrs. Andes for expenses or loss of consortium stemming from her death, and I will

dismiss such individual claim.

      Moreover, I find that he has not alleged facts sufficient to state a claim for

negligent infliction of emotional distress relating to Mrs. Andes’ death. See Delk

v. Columbia/HCA Healthcare Corp., 523 S.E.2d 826, 834 (Va. 2000) (stating that

there can be no recovery for emotional distress alone and holding that the

plaintiff’s allegation that “she incurred ‘severe mental, emotional and physical

trauma’ is not sufficient to support a cause of action for negligent infliction of

emotional distress”). Thus, I must also dismiss Mr. Andes’ individual claim for his

own physical and mental suffering and emotional distress.

                                      III.

      For the foregoing reasons, it is ORDERED as follows:

      1.    The Motion to Dismiss, ECF No. 8, is GRANTED IN PART AND

DENIED IN PART;

      2.    The claim regarding Street and Rosenbaum’s conduct in Tennessee is

DISMISSED with prejudice;


                                       -14-
      3.       The claim alleging that Dr. Burke and nurse Chulik falsified portions

of Mrs. Andes’ medical records is DISMISSED with prejudice;

      4.       Mr. Andes’ individual claim seeking recovery for his physical and

mental suffering, emotional distress, expenses, and loss of consortium is

DISMISSED with prejudice;

      5.       The claim regarding Dr. Burke’s conduct in Virginia is not dismissed

and remains;

      6.       Within 30 days of the date of this Opinion and Order, Mr. Andes must

file with the court a document showing his appointment by a state court as

administrator or executor of Mrs. Andes’ estate, and a written statement by him of

whether he is the sole beneficiary of the estate and whether to the best of his

knowledge there are any creditors of the estate; and

      7.       If Mr. Andes is not the sole beneficiary of the estate or if there are any

creditors of the estate, Mr. Andes must obtain a lawyer to represent him in this

case. I strongly urge Mr. Andes to obtain an attorney in any event. Under the law,

the court cannot give legal advice to a litigant. Without knowledge of the legal

rules necessary to prove his case, or of the procedures required in court, Mr. Andes

will be at a severe disadvantage.

                                                  ENTER: August 5, 2019

                                                  /s/ James P. Jones
                                                  United States District Judge
                                           -15-
